DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Young Sun on 12/31/2021. Applicant agreed to amend the claims as follows in order to clearly and distinctly point out the inventive subject matter. 
The application has been amended as follows: 
Claim 1 was amended as follows:
1.	An apparatus to measure bio-information, the apparatus comprising: 
a plurality of light sources configured to emit light to a first region and a second region of an object; 
a detector configured to detect a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and output a first electrical signal corresponding to the first scattered light signal and a second electrical signal corresponding to the second scattered light signal; and 
: 
	receive the first electrical signal and the second electrical signal;
obtain a first scattering coefficient based on the received first electrical signal; 
obtain a second scattering coefficient based on the received second electrical signal; 
	obtain a rate of change of the first scattering coefficient and a rate of change of the second scattering coefficient during a time period from a first time point to a second time point based on a time axis;
	correct the first scattering coefficient at the second time point based on the obtained rate of change of the first scattering coefficient and the obtained rate of change of the second scattering coefficient; and 
	measure the bio-information based on the corrected first scattering coefficient,
wherein the detector comprises a plurality of photodiode arrays disposed in s at different distances, respectively, from the plurality of light sources provided at a center.
Claims 7 and 8 were cancelled. 
Claim 9 was amended as follows:
9.	The apparatus of claim 1, further comprising a communication interface configured to transmit at least one of the first electrical signal, the second electrical signal, the corrected first scattering coefficient, and the measured bio-information to an external device.

12. The apparatus of claim 10, further comprising an outputter configured to output at least one of the first electrical signal, the second electrical signal, the corrected first scattering coefficient 
Claim 13 was amended as follows:
13. The apparatus of claim 1, further comprising a storage configured to store at least one of value of the first electrical signal, value of the second electrical signal, the corrected first scattering coefficient 
Claim 15 was amended as follows:
15.	A method of measuring bio-information, the method comprising: 
emitting light to a first region and a second region of an object by a plurality of light sources; 
detecting a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and outputting a first electrical signal corresponding to the first scattered light signal and a second electrical signal corresponding to the second scattered light signal;
receive the first electrical signal and the second electrical signal; 
obtain a first scattering coefficient based on the received first electrical signal; 
obtain a second scattering coefficient based on the received second electrical signal; 
obtain a rate of change of the first scattering coefficient and a rate of change of the second scattering coefficient during a time period from a first time point to a second time point based on a time axis;
correct the first scattering coefficient at the second time point based on the obtained rate of change of the first scattering coefficient and the obtained rate of change of the second scattering coefficient; and 
measure the bio-information based on the corrected first scattering coefficient 




In claim 21 line 3, change “bio-information” to –the bio-information--.
Claim 22 was amended as follows:
22.	A wearable device comprising:
a main body;
a strap connected to the main body and configured to fix the main body to an object; 
an optical apparatus disposed in the main body and configured to emit light to a first region and a second region of the object, detect a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and output a 
a processor disposed in the main body and configured to:
receive the first electrical signal and the second electrical signal;
obtain a first scattering coefficient based on the received first electrical signal; 
obtain a second scattering coefficient based on the received second electrical signal; 
obtain a rate of change of the first scattering coefficient and a rate of change of the second scattering coefficient during a time period from a first time point to a second time point based on a time axis;
correct the first scattering coefficient at the second time point based on the obtained rate of change of the first scattering coefficient and the obtained rate of change of the second scattering coefficient; and 
	measure the bio-information based on the corrected first scattering coefficient,
	



In claim 25 line 3, change “bio-information” to –the bio-information--.
Claim 29 was amended as follows:
29.	An apparatus to measure bio-information, the apparatus comprising: 
a first light source and a second light source configured to emit light to a first region and a second region of an object, respectively; 
a detector configured to detect a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and output a first electrical signal corresponding to the first scattered light signal and a second electrical signal corresponding to the second scattered light signal; and 
a processor configured to:  
receive the first electrical signal and the second electrical signal;
obtain a first scattering coefficient based on the received first electrical signal; 
obtain a second scattering coefficient based on the received second electrical signal; 
	obtain a rate of change of the first scattering coefficient and a rate of change of the second scattering coefficient during a time period from a first time point to a second time point based on a time axis;
	correct the first scattering coefficient at the second time point based on the obtained rate of change of the first scattering coefficient and the obtained rate of change of the second scattering coefficient; and 
	measure the bio-information based on the corrected first scattering coefficient,




In claim 33 line 3, change “bio-information” to –the bio-information--.
Claim 34 was amended as follows:
34.	The apparatus of claim 33, further comprising an outputter configured to output at least one of the first electrical signal, the second electrical signal, the corrected first scattering coefficient, the measured bio-information, and the guide information,
wherein the outputter comprises at least one of a display, an audio, a haptic apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791